Citation Nr: 0427254	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
chondromalacia of the left knee, reduced to 10 percent, to 
include assignment of a current increased rating.

2.  Evaluation of chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from July 1989 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that reduced the disability 
rating for appellant's service-connected left knee disorder 
from 20 percent disabling to 10 percent disabling, and 
continued the disability rating for his service-connected 
right knee disorder at 10 percent disabling.  Appellant 
contends that the rating for left knee disorder should not 
have been reduced from 20 percent to 10 percent, and that he 
is entitled to a rating in excess of 10 percent for each 
knee.


FINDINGS OF FACT

1.  A rating decision in March 1997 granted service 
connection for left and right knee disabilities, rated as 10 
percent disabling for each knee.

2.  A rating decision in April 1998 increased the rating for 
the left knee to 20 percent disabling and continued the 
rating for the right knee at 10 percent disabling.

3.  A rating decision in February 2001 continued the rating 
for the right knee at 10 percent disabling and proposed to 
reduce the left knee disability rating from 20 percent to 10 
percent. 

4.  Appellant was notified of the proposed reduced rating for 
the left knee disability, but he did not submit evidence 
showing why the proposed reduction should not occur and did 
not request a hearing prior to the reduction.  A rating 
decision in June 2001 reduced the rating for the left knee to 
10 percent, effective September 1, 2001, and continued the 
rating of 10 percent for the right knee.

5.  At the time of the reduction of left knee disability from 
20 percent to 10 percent, appellant's left knee disability 
was manifested by no instability, no limitation of extension, 
minimal limitation of flexion, crepitus on motion, and 
evidence of pain in use.

6.  Appellant's right knee and right knee disabilities are 
currently manifested by no instability, no limitation of 
extension, minimal limitation of flexion, crepitus on motion, 
and evidence of pain in use.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for appellant's 
left knee disability from 20 percent to 10 percent, effective 
September 1, 2001, was proper, and restoration of a 20 
percent evaluation, or assignment of a higher current rating 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45 4.71(a), Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

2.  Schedular criteria for increased ratings in excess of 10 
percent for a left knee disability and a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 4.71(a), 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2003); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision presently under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in August 2000 (prior to 
enactment of the VCAA); increased rating was denied by rating 
decisions in February and June 2001 (after enactment of the 
VCAA).  RO sent appellant a VCAA duty-to-assist letter in 
April 2002 during the pendancy of this appeal.  The VCAA 
letter did not completely satisfy the fourth element ("give 
us everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not specifically contain the fourth element, the Board 
finds that appellant was otherwise fully notified of the need 
to give VA any evidence pertaining to his claim.  The VCAA 
duty-to-assist letter of April 2002, the rating decisions of 
February 2001 and June 2001, the Statement of the Case (SOC) 
in October 2002, and the Supplemental Statement of the Case 
(SSOC) in December 2003 all listed the evidence on file that 
had been considered in formulation of the decision.  Finally, 
the Board notes that this is a claim for increased rating, 
and such claims tend to be less dependant on evidence 
obtained from the claimant than are claims for service 
connection. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC); appellant 
identified no other medical providers who may have relevant 
records.  RO also afforded appellant several VA medical 
examinations in order to provide medical documentation 
regarding the current severity of his symptoms, that being 
the sole matter requiring resolution.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant's 
physical examination report in July 1989 shows no 
musculoskeletal defect on his entry to active duty.  
Appellant complained of left knee pain in August 1989 and 
again in October 1989.   Appellant was placed on light duty 
profile for shin splints in March and April 1990.  Appellant 
complained of leg pain (possible shin splints) in April 1990 
but an X-ray was negative for significant abnormalities.  
Appellant was still on light duty profile for shin splints in 
May 1990.  Appellant was examined for possible tibial 
tubersosity in June 1990.  Appellant complained of bilateral 
knee pain in April 1991, cause unknown (knees reportedly just 
started hurting one day); shin splints were suspected.  
Appellant complained of bilateral knee pain in May 1991, 
cause unknown, and was placed on a light-duty profile.  
Appellant continued to complain in July 1991 and his profile 
was continued; an X-ray of the bilateral tibia-fibula 
(suspected tibial tuberosity) from July 1991 was within 
normal limits.  Appellant continued to complain of bilateral 
knee pain in September 1991, complaining particularly that 
medication had been ineffective and that pain now included 
the entire knee area instead of just the patella.  Appellant 
continued to complain of knee pain (constant in left knee and 
intermittent in right knee) in December 1991; X-rays of the 
knees in December 1991 showed no major abnormality. Appellant 
continued to complain of bilateral knee pain in April 1992, 
cause still to be determined.  A clinical note in April 1992 
states that appellant had been diagnosed with Osgood-
Schlatter Disease.  Appellant declined to have a separation 
physical examination in May 1992.  Appellant was discharged 
from service in June 1992.  

Appellant submitted a claim for service connection for 
bilateral retropatellar pain syndrome (RPPS) in June 1992.  
Appellant did not report for a scheduled VA medical 
examination, and his claim was denied by a rating decision in 
December 1992.

Appellant reapplied for service connection for bilateral knee 
condition in February 1997.  He underwent a VA medical 
examination in March 1997.  The C-file was not available to 
the examiner.  Appellant reported that he had injured both 
knees during physical training in 1989.  Appellant complained 
of constant pain in both knees, right worse than left, 
without swelling, exacerbated by activity and alleviated by 
rest.  Appellant stated that he has seen doctors but has not 
been given a specific diagnosis, and that he takes pain 
medications without relief.  Examination of both knees 
revealed no swelling, fluid, heat, or erythma.  There was 
mild crepitus on extension, right greater than left.  There 
was mild-to-moderate patellar tenderness.  There was no 
subluxation, contracture, laxity, or instability.  Range of 
motion bilaterally was extension to 0 degrees and flexion to 
130 degrees.  Appellant could arise and stand normally.  His 
gait and his heel-and-toe gaits were normal.  Appellant could 
hop normally on either foot and could squat with difficulty.  
The examiner's impression was chondromalicia of both knees.

RO issued a rating decision in March 1997 granting service 
connection for both knees and assigning a 10 percent 
disability to each knee.     

Appellant applied for increased disability rating in March 
1997, contending that his disability had worsened since the 
last evaluation.  RO received VA outpatient records showing 
treatment for bilateral knee pain in June 1995, X-ray in June 
1995 (provisional diagnosis osteoarthritis bilateral knees), 
bone scan in June 1995 (impression of mild areas of increased 
uptake compatible with degenerative changes at both knees), 
treatment for left knee pain in August 1995, X-ray in 
February 1997 (impression minimal degenerative joint disease 
and moderate degenerative hypertrophic change over the tibial 
tubercle and upper fibula), X-ray of the left knee in 
November 1997 (impression no interval change since previous 
study), and treatment for bilateral knee pain, worse in the 
left knee, in November 1997.  

Appellant underwent a VA orthopedic joints examination in 
January 1998.  The examiner did not have the C-file 
available.  The examiner noted that appellant had a nine-year 
history of constant bilateral knee pain without swelling, 
worse on prolonged use, eased by ibuprofen, with no specific 
history of trauma.  Appellant had been seen by various 
doctors but did not have a specific diagnosis.  Examination 
showed appellant wore a left knee brace.  There was no 
swelling, fluid, heat, or erythema of the knees.  There was 
mild-to-moderate patellar tenderness bilaterally.  There was 
no subluxation or contracture.  There was positive McMurray's 
sign of the left knee on inward rotation.  There was negative 
anterior drawer sign and negative Lachman's.  There was mild 
crepitus bilaterally on extension.  Bilateral range of motion 
was extension to 0 degrees and flexion to 130 degrees.  
Appellant could arise and stand normally, and had normal 
gait.  Appellant could not heel-walk on this left foot but 
could walk well on his toes.  Appellant could hop on his 
right foot but not his left.  Appellant could squat with 
moderate difficulty.  There was no significant muscle atrophy 
or weakness.  The examiner's impression was internal 
derangement of the left knee and bilateral chondromalacia.

Based on the VA medical examination of January 1998 and the 
outpatient treatment reports, RO issued a rating decision in 
April 1998 that continued the 10 percent rating for the right 
knee, and increased the disability rating of the left knee to 
20 percent due to the instability of that knee.  The 
disability was rated under Diagnostic Code 5257 (knee, other 
impairment of, recurrent subluxation or lateral instability). 
 
Appellant submitted a request for increased rating in August 
2000.  He underwent a VA medical examination and X-ray in 
November 2000.  The X-ray showed no evidence of recent or 
remote fracture and no discernable arthritic changes.  The 
examiner did not have the C-file available.  Examination of 
both knees showed no swelling, fluid, heat, or erythema.  
There was mildly enlarged tibial tuberosity of the right 
knee, and moderately enlarged tibial tuberosity of the left 
knee, which was moderately tender.  There was mild bilateral 
crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability.  There was negative 
Lachman's, negative McMurray's sign bilaterally, and negative 
anterior and posterior drawer signs bilaterally.  Range of 
motion was extension to 0 degrees and flexion to 135 degrees.  
Appellant was observed to arise and stand normally, and his 
gait was normal.  Appellant's heel-and-toe gaits were normal 
and he was able to hop moderately well on either foot.  
Appellant could squat with mild difficulty.  There was no 
evidence of weakened movement, excess fatigability, 
incoordination, or pain causing limitation of movement.  
Diagnosis was bilateral chondromalacia.

Based upon the November 2000 VA medical examination, RO 
issued a rating decision in February 2001 that continued the 
rating of 10 percent for the right knee and proposing to 
reduce the rating for the left knee from 20 percent to 10 
percent.  Ratings were performed under Diagnostic Code 5010 
(arthritis, due to trauma) rather than the previous 
Diagnostic Code 5257.  In addition to the rating decision, 
appellant received a letter in February 2001 informing him of 
the proposed reduction and advising appellant that he had 60 
days in which to request a hearing and/or submit evidence 
showing why the rating should not be reduced as proposed.  
Appellant submitted a notice of disagreement in March 2001 
but submitted no evidence.  RO subsequently issued a rating 
decision in June 2001 reducing the rating for the left knee 
to 10 percent.

Appellant submitted a Notice of Disagreement (NOD) in July 
2001 belatedly requesting a hearing in regard to the rating 
reduction, which by then had already occurred.  The NOD 
asserted that appellant's left knee condition continued to 
cause him chronic pain, stiffness, and swelling, and that the 
left knee would give way on a biweekly basis.  The NOD 
asserted that appellant could not stand for a long period due 
to pain and weakness of the left knee.

Appellant received VA outpatient treatment for chronic 
bilateral knee pain in July 2001.  Examination of the knees 
showed no bony deformity, effusion, or erythema, no crepitus 
with motion, joints stable, and no acute pain along the joint 
margins. There was some tenderness with patellar compression 
testing.
 
Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in May 2002 asserting that bilateral knee pain had 
become continuous and now included periods of inactivity as 
well as activity.  

RO issued a Statement of the Case (SOC) in October 2002.  
Appellant's service representative sent a letter (in lieu of 
VA Form 9) in October 2002 contending that the SOC was 
"inadequate" because RO had changed the diagnostic code on 
which the rating was based and because the most recent 
medical examination was by then two years old.

Appellant underwent a VA orthopedic examination in April 
2003.  Appellant stated that he had not suffered specific 
knee trauma in service but that the rigors of service had 
caused his chronic knee pain.  On examination, appellant 
walked without assistance and with normal gait and posture.  
Appellant demonstrated pain behavior during the examination.  
Both knees had extension to 0 degrees and flexion to 135 
degrees, no valgus-varus instability, no anterior-posterior 
drawers, negative McMurray's, no lateral or medial 
instability, and some crepitation on the range of motion.  
Diagnosis was bilateral chondromalacia.  Appellant was noted 
to have limitation climbing stairs or frequent bending or 
kneeling due to chronic knee pain.  However, there was no 
evidence of further limitation due to incoordination, flare-
up, weakness, or loss of motion.

Appellant's service representative submitted a statement in 
July 2004 arguing that the last VA medical examination, of 
April 2003, was now outdated for rating purposes.  
Appellant's service representative also submitted an 
Appellant's Brief in August 2004 objecting that there is no 
evidence the VA examiner in April 2003 reviewed the C-file in 
rendering his opinion.      
 



III.  Analysis

Propriety of reduction of a left knee disability

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).

Where a reduction in the evaluation of a service-connected 
disability or employment status is considered warranted, and 
the reduction would result in the reduction or discontinuance 
of compensation payments currently being made, a rating 
decision proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. 
§ 3.105(3) (2003).  When an RO makes a rating decision 
without following the applicable regulations, the reduction 
is void ab initio.  Greyzyk v. West, 12 Vet. App. 288, 292 
(1999).

In this case, the Board finds no fault with the process by 
which RO reduced the rating.  RO issued a rating decision in 
February 2001 notifying appellant that, based upon the VA 
medical examination in November 2000, it was proposed to 
reduce the disability for the left knee from 20 percent to 10 
percent.  Appellant was sent a letter in February 2001 
advising him to submit medical or other evidence within 60 
days showing why the change should not be made.  The letter 
also advised appellant that he could request a hearing in 
regard to the proposed reduction. Appellant submitted a 
general Notice of Disagreement in March 2001 but he did not 
submit any evidence or request a hearing.  RO issued a rating 
decision in June 2001 that reduced the rating from 20 percent 
to 10 percent.  One month later, in July 2001, appellant 
requested a hearing.  Since the request for hearing was not 
timely, it does not impair the procedural propriety of the 
rating reduction.

RO's decision to reduce the disability from 20 percent to 10 
percent was based upon the VA medical examination of November 
2000.  As noted above, that examination showed appellant's 
left knee to manifest the following symptoms: no swelling, 
fluid, heat or erythema; moderately enlarged tibial 
tuberosity that was moderately tender; mild crepitus on 
extension; no subluxation, contracture, laxity, or 
instability; range of motion 0 degrees extension and 135 
degrees flexion; normal gait and posture. 

Applying the symptoms above to the schedular criteria for 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) 
results in no compensation, since does not have compensable 
limitation of motion.  Because appellant has pain, RO granted 
a 10 percent disability under DeLuca.   The Board considers 
the award to be appropriate.  

Appellant's service representative argues that RO should not 
have changed the diagnostic code from the previous code 5257 
(other impairment of the knee) to the current code 5010 
(arthritis), and that in fact RO changed the diagnostic code 
so as to enable VA to avoid paying additional benefits to 
appellant.  The Board disagrees.  Diagnostic Code 5257 
results in compensability only if there is recurrent 
subluxation or lateral instability of the knee (to a slight, 
moderate, or severe degree), and medical evidence does not 
show that appellant has such symptoms.  As discussed below, 
appellant is entitled to a 10 percent rating under DeLuca 
regardless of which of the two diagnostic codes is used.  Use 
of Diagnostic Code 5010 is generally to an appellant's 
benefit because it enables the rater to assign separate 
ratings for limitation of range of motion and for subluxation 
and/or instability, when manifested.   VAOPGCPREC 09-98 
(August 14, 1998).  Further, since arthritis is rated on the 
basis of limitation of motion, a claimant may be awarded 
separate ratings for limitation of flexion and limitation of 
extension, when manifested.  VAOPGCPREC 09-04 (September 17, 
2004).      

The Board having found that the reduction of the disability 
rating was conducted in accordance with the requirements of 
due process, and supported by the medical evidence of record 
at the time, the Board holds that the reduction of benefits 
was proper and restoration of the previous 20 percent rating 
is not appropriate.

Evaluation of bilateral knee disabilities

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are assigned according to diagnostic codes 
found in 38 C.F.R. Part 4 (2003).  The assignment of a 
particular diagnostic code is dependent on the facts of a 
particular claim.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In reviewing a claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2003).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  In this 
case, appellant's disability is currently rated by analogy 
under Diagnostic Code 5010 (traumatic arthritis), which is 
based on limitation of flexion and extension.  DeLuca 
accordingly applies to this claim.  Appellant's disability 
was previously rated under Diagnostic Code 5257 (knee, other 
impairment of, recurrent subluxation or lateral instability).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Code 5257, in and of itself, 
is not predicated on limitation of range of motion, so the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 would not apply to 
that Diagnostic Code.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 

The VA medical examination of April 2003 observed that 
appellant had bilateral extension to 0 degrees and flexion to 
135 degrees; under the rating schedule, full motion of the 
knee is 0 to 140 degrees.  38 C.F.R., Part 4, Plate II 
(2003).  There was no instability of either knee, but 
crepitation of motion of both knees was noted.  Appellant 
showed pain behavior but no indication of incoordination, 
flare-up, weakness, or loss of motion.

As noted above, appellant's knee disabilities were 
historically rated as other impairment of knee, including 
recurrent subluxation or lateral instability. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  This diagnostic code 
provides for a disability rating of 10 percent for "slight" 
disability, for a rating of 20 percent for a "moderate" 
disability, and for a rating of 30 percent for "severe" 
disability.  Appellant's service representative has insisted 
that Diagnostic Code 5257 should be applied to this claim, 
but the Board finds that under this Diagnostic Code there 
would be no compensation because there was no subluxation or 
instability demonstrated during the most recent medical 
examination.  Appellant would be entitled to retain his 
current rating of 10 percent for pain, under DeLuca, but 
schedular criteria for an increased rating for subluxation or 
instability are simply not shown by the record. 

Beginning in February 2001, RO has rated the knee 
disabilities under diagnostic code 5010 (arthritis due to 
trauma), which bases the percentage of disability on 
limitation of range of motion.  Limitation of flexion to 60 
percent is noncompensable; limitation of flexion to 45 
percent is 10 percent disabling, limitation of flexion to 30 
percent is 20 percent disabling, and limitation of flexion to 
15 percent is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  Limitation of extension to 5 
percent is noncompensable; limitation of extension to 10 
percent is 10 percent disabling; limitation of extension to 
15 percent is 20 percent disabling; limitation of extension 
to 20 percent is 30 percent disabling; limitation of 
extension to 30 percent is 40 percent disabling; and 
limitation of extension to 45 percent is 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
Applying these criteria to the VA medical examination of 
April 2003, there is no basis for compensation since 
appellant had normal (0 degree) extension and near-normal 
(135 degree) flexion.  Again, appellant is entitled to retain 
10 percent for pain under DeLuca, but schedular entitlement 
to an increased rating in excess of 10 percent is not shown. 

Appellant's service representative, in a letter dated October 
2002, objected to the change of the diagnostic code because 
appellant does not have arthritis; the service representative 
asserts that VA changed the code to be better able to deny 
additional benefits.  The Board disagrees with the service 
representative for two reasons.  First, as seen above, 
application of the former diagnostic code does not result in 
a more favorable outcome for the appellant.  Second, there 
being no specific diagnostic code for chondromalacia, RO must 
rate the claim by analogy according to symptoms, and rating 
as arthritis enables RO to rate the claim based on limitation 
of motion as well as the effects of pain.  This provides a 
more accurate objective evaluation than the subjective 
"slight" "moderate" "severe" criteria used previously, 
and permits increased evaluation when and if symptoms worsen.  
The diagnostic code used by RO is thus in appellant's best 
interest. 

The Board also notes at this point that the Appellant's Brief 
dated August 2004 objected to the VA medical examinations of 
record because the examiner did not have access to the C-file 
or the record is silent in regard to the examiner's access to 
the C-file.  Usually, medical examinations for compensation 
and pension purposes conducted without contemporaneous review 
of the veteran's claims file are deficient for rating 
purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The VA medical examination in April 2003, which is 
the most recent of record and thus the most dispositive 
regarding appellant's current symptoms, is silent in regard 
to the C-file.  The Board declines to refer the case back for 
another medical examination simply because the examiner may 
not have had access to the C-file.  The medical examiner in 
April 2003 noted appellant's self-reported history and 
recorded the appropriate schedular objective criteria, such 
as observations of range of motion, and such DeLuca factors 
as pain, weakness, and uncoordination.  Given that this 
disability is rated on objective criteria, there is no reason 
to believe that access to the C-file would cause an examiner 
to arrive at different observations.  The Board accordingly 
accepts the April 2003 VA medical examination as competent 
for rating purposes.  

Finally, the Board notes that appellant's service 
representative has argued that the April 2003 VA medical 
examination is too old to be used for rating purposes.  
Again, the Board disagrees.  It is an accepted principle that 
medical evidence must be reasonably contemporaneous to the 
rating decision, not to the appellate review.  In this case, 
the rating decision under appeal was issued in June 2001, and 
the Board finds that the VA medical examination of November 
2000 was reasonably contemporaneous for rating purposes.  
Since there has been a subsequent VA medical examination in 
April 2003, and since RO used that examination as the basis 
for the SSOC of December 2003, the Board has utilized that 
examination (the most recent of record) as the basis for 
adjudication of the appeal. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization or evidence 
of marked interference with employability.  The rating 
schedule is accordingly presumed to provide adequate 
compensation, and extraschedular rating is not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Restoration of a 20 percent rating for left knee disorder, 
effective September 1, 2001, is denied.  Disability ratings 
in excess of 10 percent for left and right knee disabilities 
are denied.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



